IIoweix, J.
A motion is made to dismiss this appeal, on the ground that the surety on the injunction bond given by the plaintiff and -appellee, has not been cited as appellee.
It may be considered the settled jurisprudence of this court that the •surety on an injunction bond is a necessary party to an appeal, and when the appeal is taken by petition, he must be cited, otherwise the appeal will be dismissed for want of proper parties, where, as in this case, the appellant fails to have the surety cited with other parties. •See 12 R. 203; 3 An. 318 ; 4 An. 514, 577; 10 An. 347; 11 An. 409; 19 An. 291; 20 An. 70.
It is therefore ordered that the appeal herein be dismissed, with •costs.